FILED
                           NOT FOR PUBLICATION                                 JUL 30 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BLACKTAIL MOUNTAIN RANCH CO.,                    No. 14-35302
LLC, a Nevada Limited Liability
Company; EDWIN RITTER JONAS, III,                D.C. No. 9:13-cv-00090-DWM

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

LINDA B. JONAS; QUENTIN M.
RHOADES; CRAIG MUNGAS;
SULLIVAN, TABARACCI &
RHOADES, P.C., a Professional
Corporation; JAMES DORMER;
GARDNER AUCTION CO. INC.;
ROBERT D. ERICKSON; STEVE
STELLING, DBA Stelling & Associates;
HIGH COUNTRY MARKETING, LLC,
DBA Montana Livestock Auction, Inc.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                          for the District of Montana
                Donald W. Molloy, Senior District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted April 10, 2015**
                                 Seattle Washington

Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

      Appellants Edwin Jonas (Jonas) and his company, Blacktail Mountain

Ranch Co. (Blacktail Mountain) (collectively, Plaintiffs), appeal from the district

court’s dismissal of their action against Jonas’ former wife Linda Jonas (Linda),

the attorneys who represented her (collectively, the Attorney Defendants), the

state-court appointed receiver, and the receiver’s agents (collectively, the Receiver

Defendants).

      This case involves challenges to the validity and enforceability of a New

Jersey judgment against Jonas for unpaid alimony and child support to Linda,

among other obligations. Linda subsequently domesticated her judgment in

Montana state court.



      1.       The district court did not abuse its discretion in taking judicial notice

of the Montana Supreme Court decisions. See Skilstaf, Inc. v. CVS Caremark

Corp., 669 F.3d 1005, 1016 n.9 (9th Cir. 2012). Moreover, the district court did




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2
not fail to take judicial notice of the New Jersey documents submitted by Plaintiffs,

and gave full faith and credit to the New Jersey judgment.



      2.     The district court acted within its discretion in denying Plaintiffs’

motion to disqualify Defendants’ counsel as advocates who were likely to be

necessary witnesses. In any event, Plaintiffs lacked standing to move for

disqualification because they were not clients or former clients of Defendants’

counsel. See De Dios v. Int’l Realty & Investments, 641 F.3d 1071, 1077 (9th Cir.

2011).



      3.     The district court did not abuse its discretion in setting aside for good

cause the clerk’s entry of default against Linda. The district court found that (1)

reopening the default judgment would not prejudice Plaintiffs, given the early

stage of the litigation; (2) Linda had meritorious defenses; and (3) she had not

engaged in culpable conduct that led to the default. See United States v. Signed

Personal Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010).



      4.     The district court properly dismissed the claims against the Receiver

Defendants on the grounds of absolute judicial immunity. Plaintiffs’ argument that


                                          3
the Receiver Defendants were not entitled to immunity because the appointing

judge was not entitled to judicial immunity fails. Because the appointing judge had

subject matter jurisdiction over Linda’s domestication case, he did not act in the

“clear absence of all jurisdiction” that would deprive him of judicial immunity,

Miller v. Davis, 521 F.3d 1142, 1147 (9th Cir. 2008) (citation omitted); Mont.

Const. art. VII, § 4 (conferring jurisdiction on the state district court); see also

Mont. Code Ann. § 3-5-302 (same). Because the appointing judge was entitled to

absolute judicial immunity, so too were the Receiver Defendants. See New Alaska

Dev. Corp. v. Guetschow, 869 F.2d 1298, 1302-03 (9th Cir. 1989).



      5.     The district court properly dismissed the claims against Linda and the

Attorney Defendants on the grounds of collateral estoppel and res judicata. See

Planned Parenthood of Montana v. State, 342 P.3d 684, 686 (Mont. 2015). The

issues in both cases involve the validity and enforceability of the New Jersey

judgment. There was a final judgment on the merits in the Montana state courts.

Jonas and Blacktail Mountain were parties to or in privity with a party to the prior

action. See Wamsley v. Nodak Mut. Ins. Co., 178 P.3d 102, 114 (Mont. 2008).

Jonas was afforded a “full and fair opportunity to litigate the issue.” Planned

Parenthood, 342 P.3d at 686.


                                            4
      Res judicata bars Plaintiffs’ claims against the Attorney Defendants, as these

claims could have been raised in the Montana state court litigation. See Gibbs v.

Altenhofen, 330 P.3d 458, 463 (Mont. 2014).

      Because the district court properly dismissed the action on the basis of

absolute judicial immunity, collateral estoppel, and res judicata, we need not

address its dismissal on the basis of the Rooker-Feldman1 doctrine.

      AFFIRMED.




      1
       Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                         5